Opinion by
Ford, J.
In accordance with stipulation of counsel that the items marked “A” consist of nylon woven mufflers, hemmed, similar in use to silk woven mufflers, hemmed, valued at more than $5 per dozen, the claim at 27% percent ad valorem under paragraph 1209, as modified by the General Agreement on Tariffs and Trade (T.D. 51802), was sustained. The items marked “B,” stipulated to consist of nylon -wearing apparel similar in use to silk wearing apparel, were held dutiable at 32% percent under paragraph 1210, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T.D. 52739), as claimed. United States v. Steinberg Bros. (47 CCPA 47, C.A.D. 727), followed.